DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 04/19/2022 has been entered.
 	Claims 3, 5, 7-8, 11, 14-15, 20-22, 24, 27, 29, 32-75, 77-78 and 80-126 have been cancelled.  
New claim 131 has been added.  
Claims 1-2, 4, 6, 9-10, 12-13, 16-19, 23, 25-26, 28, 30-31, 76, 79 and 127-131 are now pending in the present application.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection in view of Paczan (US 2016/0247407 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "the predefined spectral training data" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  A previous recitation for “predefined spectral training data” cannot be found in claim 1 or claim 9.  The Examiner believes “the predefined spectral training data” refers to recited “spectral profile defined by one or more spectral signatures with one or more features in at least part of the infrared spectrum” in claim 1.
Appropriate correction is required.

Claim 10 recites the limitation "the material modifying the original spectral features" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  A previous recitation for “the material modifying the original spectral features” cannot be found in claim 1 or claim 10.  The Examiner believes claim 10 should depend on claim 9.
Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 limits the modifying material to a coating, while claim 10 expands it to a coating or a sticker.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6, 9-10, 12-13, 16-17, 31, 76, 79, 130 and 131  is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2010/0288910 A1) in view of Paczan (US 2016/0247407 A1).

Consider claim 1 (and similarly applied to claim 79), Robinson discloses a method of detecting an artificial target within an image, the method comprising: 
applying to a region of the image a primary classification algorithm for performing a feature extraction of the image region, the primary classification algorithm being based on a spectral profile defined by one or more spectral signatures with one or more features in at least part of the infrared spectrum; (paragraphs 23 and 25-26; where input hyperspectral data are being compared to spectral signatures (i.e. reference vectors) of objects to be detected)
obtaining a relation between one or more extracted features of the image region and the spectral profile; (paragraph 25; Matched and/or detection filter 120 receives matrix 115 and scores each pixel to determine scalar detection results 130 for each spatial pixel. In an embodiment, matched filter 120 receives reference vector 125 comprising values for wavelengths representative of a target as a function of its spectrum.)  if a first level of confidence of the obtained relation between the one or more extracted features and the spectral profile is higher than a first predetermined confirmation level: determining that the image region corresponds to an artificial target to be detected, thereby obtaining a confirmed artificial target. (paragraphs 25 and 27; where a target is detected in an image region when the score assigned to the corresponding pixel exceeds a “high threshold”)
Robinson fails to disclose the artificial target is coated with a material having infrared spectral properties.  
In related art, Paczan discloses the artificial target is coated with a material having infrared spectral properties.  (paragraphs 31, 50 and 77; Object generated indications may refer to energy waves created, reflected, and/or emitted by an object, including infrared frequencies. An object may also reflect and/or emit unique frequencies throughout the electromagnetic spectrum depending on the materials or systems that make up an object. Hyperspectral imaging or multispectral imaging may be used to determine the composition of an object by capturing specific frequencies of reflected electromagnetic energy.  The polymer of the paint or similar coating may produce a unique spectral fingerprint from which an object may be identified.  A polymer-based coating unique to a particular design or type of aircraft may reflect a specific wavelength of electromagnetic energy. The multispectral sensor may identify a fingerprint from the captured electromagnetic energy reflected by the coating, via the signal processor module, and comparison of the fingerprint to the characteristic future database may result in identification of the object. The multispectral sensor may receive electromagnetic signals reflected from objects to create a multispectral image. The multispectral image may be used to determine specific structural features, such as coating types, material types, etc. that make up the object and which reflect a specific energy signature. Unique structural features associated with the object may be used to identify the object.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Paczan into the teachings of Robinson to effectively detect objects through infrared emitted or reflected from an object.

Consider claim 2, Robinson, as modified by Paczan, discloses the claimed invention wherein the primary classification algorithm is also based on a spatial profile.  (paragraph 28; the scene can be spatially segmented or clustered to calculate a superior local spectral covariance or other statistical measurement)

Consider claim 4, Robinson, as modified by Paczan, discloses the claimed invention wherein the spectral profile defined by one or more spectral signatures with one or more features in at least part of the infrared spectrum is extracted from the image.  (paragraphs 26-27, 34; anomaly detector)

Consider claim 6, Robinson, as modified by Paczan, discloses the claimed invention wherein obtaining predefined spectral data; applying to the region of the image the primary classification algorithm so that the spectral profile is further extracted from at least one obtained predefined spectral datum.  (paragraph 25; matched filter 120 receives reference vector 125 comprising values for wavelengths representative of a target as a function of its spectrum)

Consider claim 9, Robinson, as modified by Paczan, discloses the claimed invention wherein the predefined spectral training data includes data of a material artificially attributed to the target, said material modifying the original spectral features of the artificial target.  (Paczan: paragraphs 31, 50 and 77)

Consider claim 10, Robinson, as modified by Paczan, discloses the claimed invention wherein the material modifying the original spectral features of the artificial target comprises a coating or sticker with predefined spectral properties in at least part of the infrared spectrum.  (Paczan: paragraphs 31, 50 and 77)

Consider claim 12, Robinson, as modified by Paczan, discloses the claimed invention wherein assigning metadata to at least one of the following: the image; the image region.  (paragraph 22; according to various single pixel-processing algorithms, the spectrum of a pixel can be compared to determine its similarity to known reference spectrums and/ or to other pixels in a region or scene. Further, the spectrum of a pixel selected by an analyst or by automated means can be described as a vector, for example, so that remaining spectral features can be tested for similarity to the selected pixel.)

Consider claim 13, Robinson, as modified by Paczan, discloses the claimed invention wherein receiving metadata; applying to the image region the primary classification algorithm further based on the obtained metadata.  (paragraph 26; “database of reference vectors” is provided (descriptive metadata for known targets); see paragraph 27; where metadata are automatically derived from the image for representing anomalies and for detecting targets similar to said image anomalies)

Consider claim 16, Robinson, as modified by Paczan, discloses the claimed invention wherein the primary classification algorithm is executed pixel by pixel.  (paragraph 33; single pixel processing)

Consider claim 17, Robinson, as modified by Paczan, discloses the claimed invention wherein if the first level of confidence of the obtained relation between the one or more extracted features and the spectral profile is lower than a first predetermined minimum acceptance level: determining that the image region corresponds to background of the image. (paragraphs 27 and 33-34)

Consider claim 31, Robinson, as modified by Paczan, discloses the claimed invention wherein metadata comprises one or more of: data of the image region; time of acquisition data; geo-positioning data; Point of Interest (POI); POI for monitoring; Region of Interest (ROI); ROI for monitoring; tag; tag descriptors data; spectral signature or spectral feature; spectral signature or spectral feature descriptors data; spectral profile; monitoring data; external data from databases, Internet, IoT and/or social networks. (paragraphs 22 and 26-27)

Consider claim 76, Robinson, as modified by Paczan, discloses the claimed invention wherein a computing system comprising a memory and a processor, embodying instructions stored in the memory and executable by the processor, the instructions comprising functionality to execute a method according to claim 1 of detecting an artificial target within an image. (paragraph 9)

Consider claim 130, Robinson, as modified by Paczan, discloses the claimed invention wherein the first predetermined confirmation level is predetermined using machine learning.  (paragraphs 21-22; adaptive spatial spectral processing 100; automated means) 

Consider claim 131, Robinson, as modified by Paczan, discloses the claimed invention wherein the material adheres to the artificial target and has predefined spectral properties in at least part of the infrared spectrum.  (Paczan: paragraphs 31, 50 and 77)

Claims 127-129  is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Paczan and in further view of Ingram (US 2012/0035884 A1).

Consider claim 127, Robinson, as modified by Paczan, discloses the claimed invention except for wherein the spectral image is obtained using LIDAR.
In related art, Ingram discloses the spectral image is obtained using LIDAR.  (paragraph 29)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ingram into the teachings of Robinson and Paczan for effectively illuminating the scene.

Consider claim 128, Robinson, as modified by Paczan, discloses the claimed invention except for wherein the spectral image is obtained using LIDAR.
In related art, Ingram discloses the spectral image is obtained using LIDAR.  (paragraph 29)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ingram into the teachings of Robinson and Paczan for effectively illuminating the scene.

Consider claims 128-129, Robinson, as modified by Paczan, discloses the claimed invention except for wherein one or more spectral signatures correspond to one or more coatings or materials and wherein the one or more spectral signatures comprises a reflectance signature.
In related art, Ingram discloses one or more spectral signatures correspond to one or more coatings or materials and wherein the one or more spectral signatures comprises a reflectance signature.  (paragraphs 37-38, 44 and 49 and figure 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ingram into the teachings of Robinson and Paczan to effectively identify a target material.

Allowable Subject Matter
Claims 18, 19, 23, 25, 26, 28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Relevant Prior Art Directed to State of Art
Buehler (US 2015/0103341 A1) is relevant prior art not applied in the rejection(s) above.  Beuhler discloses a method of identification from a spatial and spectral object model.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665